NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYRONE WALLACE,                                 No. 17-55660

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01917-AJB-NLS

 v.
                                                MEMORANDUM*
R. OLSON, RJD Appeals Coordinator; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Tyrone Wallace, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Wallace’s access-to-courts claim

because Wallace failed to allege facts sufficient to show that he suffered an actual

injury caused by defendants’ alleged improper screening of his grievances. See

Christopher v. Harbury, 536 U.S. 403, 416 (2002) (the complaint must describe

the underlying claim “well enough to apply the ‘nonfrivolous test’” and “to show

that the ‘arguable’ nature of the underlying claim is more than a hope”).

      The district court properly dismissed Wallace’s claims of deliberate

indifference to his safety and serious medical needs because Wallace failed to

allege facts sufficient to show that either Dr. Dalglish or Dr. Glynn was aware of

any risk to his safety or serious medical needs by failing to grant him a single cell

chrono. See Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009) (“To establish a

prison official’s deliberate indifference, an inmate must show that the official was

aware of a risk to the inmate’s health or safety and that the official deliberately

disregarded the risk.”).

      AFFIRMED.




                                           2                                    17-55660